                                        Case 3:20-cv-08473-WHA Document 21 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TARA MCCLUSKEY EL,
                                  11                    Plaintiff,                            No. 3:20-cv-08473-WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   JAMES G. PERRY, et al.,                                ORDER GRANTING DEFENDANTS’
                                                                                              MOTION TO DISMISS
                                  14                    Defendants.

                                  15

                                  16

                                  17           Pro se plaintiff filed a complaint attempting to bring claims under 42 U.S.C. § 1983, 28

                                  18   U.S.C. §§ 2672, 2674, against defendants, various state and local officials and the Attorney

                                  19   General of the United States. The complaint is borderline incomprehensible, unaided by the

                                  20   more than 230 pages of random attached materials. Nonetheless, it can be gleaned that

                                  21   plaintiff’s main grievance is about her treatment in connection with a criminal case from 2014–

                                  22   2015.

                                  23           Plaintiff twice previously filed nearly identical complaints against the same defendants in

                                  24   the central district, once in 2017 and again in 2018. The central district court dismissed

                                  25   plaintiff’s complaints as patently frivolous (Dkt. No. 18-1). So too here.

                                  26           The complaint is DISMISSED with prejudice. All other pending motions are denied as

                                  27   moot. The April 1 case management conference and the April 22 hearing on defendants’

                                  28
                                        Case 3:20-cv-08473-WHA Document 21 Filed 03/22/21 Page 2 of 2




                                   1   motion to dismiss are VACATED. Final judgment shall be entered in favor of defendants.

                                   2   The Clerk shall CLOSE THE FILE.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: March 18, 2021

                                   7

                                   8
                                                                                          WILLIAM ALSUP
                                   9                                                      UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
